 

Oo on HD A BP W NY

BPN RRRPBBSNRBRSER BTR OEBESEzS
eo SON Ow wow NY —- ©& © Oo NIH A S& W NY K& CO

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20

 

Jennifer Ann Gray (Lerma)
6021 East 27™ Street
Tucson Arizona 85711
(520) 330-8281

Piha520@outlook.com
PLAINTIFF, Pro Se

      

FEB 26 2020

   
 

     
  

CLERK U.S. DISTRICT COURT
DISTRICT OF ARIZONA

 

 

DISTRICT COURT OFARIZONA
IN AND FOR THE STATE OF ARIZONA
JENNIFER GRAY, NO. CV-20-79-TUC-DC3
oat am
Plaintif. | comp XI ACF
VS. 1. Fed Quest: Bivens Act
DONALD 3, TRUME, indy] ffs CN
and in his capacity as President of the 4. Fed Quest: Violation of Constitutior al
United States of America; Ri hts °
1600 Pennsylvania Ave NW ow wieles
Washington DC 20500 . red ust Violation of 5°7 14°
(2) CHRISTOPHER WRAY, individually | 7- Fed Tort Claims Act Liability of US
and in his capacity as Director of the| Wireturpin eee tive *  olief & Cwil
Federal Bureau of Investigation and/or "Fines Ppmg: (8
un e color of law; oe . .
935 Pennsylvania Avenue, NW 10. cave Damages for Interception Wire or Oral

Washington DC 20535-0001 11. Other Personal Injury

(3) MICHAEL POMPEO, individually| 12 Other Fraud
and in his capacity as Secretary of State |  '9- Qui Tam
and as the former Director of the CIA;
2201 C Street, NW
Washington DC 20520

(4) STATE DEPARTMENT;
2201 C Street, NW
Washington DC 20520

(5) FEDERAL BUREAU OF
INVESTIGATION;

935 Pennsylvania Avenue, NW
Washington DC 20535-0001

Defendants.

 

 

 

: |
PLAINTIFF, Jennifer Ann Gray, on behalf of herself and her complaint alleges the

 

 

 
Oo on Dn A FP W N =

NO NO NHN NY ND ND NY NY NO |= - | F| FF | FE FEF!
con HN UT FF WH NY KH S&S OO CO AN ADA A BP W NY —&§ CO

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 2 of 12

following:

IL

GENERAL ALLEGATIONS

1.

This is a civil action pursuant to the Federal Tort Claims Act, Violations of
Due Process & Equal Protection, the Bivens Act, Violations of Bill of
Rights,

DEFENDANTS are ignoring the constitutional rights of PLAINTIFF to
further an investigation into corrupt. PLAINTIFF is entitled to
compensation resulting from losses PLAINTIFF incured trough illegal
acts committed by corrupt individuals that was :nown to DEFENDANTS
at the time the acts were committed..

PLAINTIFF seeks damages for the property, incarceration, libel, slandcr,
emotional duress, invasion of privacy

PLAINTIFF seeks the assistance of counsel in this matter with the

opportunity to amend and or supplement this complaint.

PARTIES

1. PLAINTIFF

a. At all times relevant to this complaint, Plaintiff JENNIFER ANN
GRAY also known as JENNIFER ANN LERMA, (hereinafter
“GRAY”) was a resident of the State of Arizona and a citizen of the
United States by birth.

b. Plaintiff brings this action in her capscity as a single woman

AND/OR as a married woman for community interests. Plaintiff was

 

 

 

 
 

oO oN NHN AH SP W NY —

NO NO NY NY NY NY NN NN NYO = —§ S&S SS S| FSF FS Se S|
on HN AA SF WH NY |& S&F OO CO HN A UN & W NY | OCS

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 3 of 12

married to JUAN MAURICIO LERMA, (hereinafter “LERMA”) a
green card holder. Plaintiff incurred damages as a single woman and
as married woman.

2. DEFENDANTS

a. At times relevant to this complaint, Defendant DONALD J. TRUMP
(hereinafter “TRUMP”) was a private citizen and a resident of the
State of Florida.

b. At times relevant to this complaint, Defendant DONALD J. TRUMP
was/is the President of the United States and is beirg sued in his
official capacity as the President of the United States and/or under
the color of law.

c. At all times relevant to this complaint, Defendant MICHAEL
POMPEO (hereinafter “POMPEO”) is the Secretary « 7 State of the
United States of America and as his prior role as Director of the
CIA. Defendant POMPEO is being sued in his indiv’dual capacity
and/or under the color of law. Defendant POMPEO is a resident of
Washington DC.

d. At times relevant to this complaint, Defendant CHRISTOPHER
WRAY (hereinafter “WRAY”) was/is the Director « ° the Federal
Bureau of Investigation. Defendant WRAY is being sued in his
individual capacity and/or under the color of law Defendant

WRAY is a resident of Washington DC.

 
Oo Oo nN DH A P&P W NY —

NY NO DO NY NYO NY NY NYO NO KH &§ FS | FSF | | FSF ES
ao oU™~!lUNlCUCOCPlUWwGON re CC OH STON CP UW ONS

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 4 of 12

e. At all times relevant to this complaint, Defendant, the FEDERAL
BUREAU OF INVESTIGATION (hereinafter “FBI”) is a federal
agency of the United States of America.

f. At all times relevant to this complaint, Defendant, the STATE
DEPARTMENT (hereinafter “STATE DEPT.”) is a_ federal
executive department of the United States of America.

3. TRUMP, WRAY, POMPEO, FBI, and STATE DEPT are collectively
referred to as DEFENDANTS.
Il. JURISDICTION
a. 28 § U.S.C. 1391(e), 28 § U.S.C 2674
b. Federal Question Jurisdiction
c. Bivens v. Six Unknown Named Agents, 403 U.S 388.
d. Ziglar v. Abbasi, 582 U.S.
e. 28 § U.S.C. 1332 (a)(1). Diversity Jurisdiction
f. The amount in controversy exceeds $75,000.
g. Exceptional Circumstances
IV. FACTS AND ALLEGATIONS
a. DEFENDANTS are targeting PLAINTIFF as a1 accomplice to a scheme
being orchestrated by HILLARY CLINTON, JOE BIDEN, HUNTER
BIDEN, and other unknown persons.

b. DEFENDANTS continue to ignore the constitutional rights of PLAINTIFF

 

 
 

 

wo on Hn NH BP W NY —

NY NM NY NM ND NY NY NY NO KS | FS | FF | SO
aon HN ON FPF WwW NO S&H OF OO CO DT HD A S&P WW NYO K& CO

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 5 of 12

to further that investigation.

c. DEFENDANTS are aware that PLAINTIFF is a U.S. citizen und located in
the United States and not Ukraine.

d. PLAINTIFF is not an employee of any federal or state agency. PLAINTIFF
has never knowingly spoken to any employee of the FBI’, CIA, NSA, DEA
or DOJ. PLAINTIFF has no agreement with any law erforc ment nor has
PLAINTIFF received any compensation from an: state or federal agency in
regards to this case or any case ever.

e. PLAINTIFF is being monitored and surveilled by DEFENDANTS or
DEFENDANTS have knowledge that PLAINTIFF is being illegally
targeted by corrupt individuals at federal agencies to cover the corrupt
individuals own misconduct.

f. DEFENDANTS either instructed judges to rul2 against PLAINTIFF or
DEFENDANTS wished to further their investigation into corrupt
individuals that were instructing and bribing judges to rule against
PLAINTIFF in her State cases and Federal cases.

g. DEFENDANTS either instructed the State Bar of Arizona not to assist

PLAINTIFF with bar complaints or were awar: (i rough their

 

! Plaintiff spoke with Caroline at the FBI regarding RICO violations that Plaintiff
alleged the Tucson Police Department was trying, to cover up in her forfeiture case.
Plaintiff tried multiple times to speak with BI to alert P hem of the violations.
Plaintiff assumes that the interview was recorded. At the time Plaintiff spoke wi with
Caroline, Plaintiff had not discovered any of the information contained in this pleadin
Plaintiff did file complaints online with the FBI multiple times regarding portions of the
information contained in this complaint.

 

 
 

 

Oo on HD DH BP W NO —

BPN RPRRBRPRBDNBRNXNBVSR DFR RPCsBs tsa
ao ~~) lUN OW we NY —=&§ S&S OW CO NA A S&P W NY —§& CO

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 6 of 12

1.

investigation) that corrupt individuals were instructing and bribing the State
Bar of Arizona.

DEFENDANTS either instructed the Arizona Judicial Commission on
Ethics to ignore PLAINTIFFs complaints or were aware that corrupt
individuals were instructing the Commission to rule against P” AINTIFF.
DEFENDANTS intercepted email communications PLAINTIFF made for
assistance or were aware that corrupt individuals were intercepting her
communications to further their scheme.

DEFENDANTS may not have been aware that PLAINTIFF was not
involved in the scheme in the beginning, but when they did discover that
PLAINTIFF was not involved, it should have ceased. PLAI/ TIFF was not
and would not have benefited or been compensated by anyone in regards to
her property being forfeited to the State. PLAINTIFF madr every effort
possible to fight the forfeiture.

PLAINTIFF believes that her property was forfeited to the State because

PLAINTIFF was thought to be an accomplice to the scheme and the

Russian investigation. PLAINTIFF was assumed to be “\e individual

responsible for conducting the research for the Steele Dossier that was
funded by CLINTON, the BIDENS, and other unknown ind‘viduals. At a
time unknown to PLAINTIFF, DEFENDANTS became aware that
PLAINTIFF was not involved in the scheme.

PLAINTIFF has discovered this information on her own.

 

 
 

 

© on HD HAH BP WD WH —

NY NM NO NY HD NY NY NV NY KH FSF FS FS | FSF S| S| =| =
on DA A Ff WD NY KK 3 O CO ITI DA NH B&B W NY KH CO

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 7 of 12

m. PLAINTIFF is a reasonable person who has waited almost three years for
this to resolve and it continues to this day. Had someone come to
PLAINTIFF and explained what was occurring, PLAINTIFF would have
been happy to assist the investigation.

n. PLAINTIFF does not feel secure and safe in her residence. Every attempt
PLAINTIFF makes to be compensated only puts her life in more danger.

o. DEFENDANTS are either interfering with all attempts PLAINTIFF makes
in trying to secure employment or they have knowledge of corrupt
individuals interfering. DEFENDANTS are trying to make it appear that,
PLAINTIFF is two separate individuals, one of which is “employed” with
the CIA or FBI.

p. DEFENDANTS either changed PLAINTIFFs whistleblower complaint to
the Ukraine complaint or are aware of individuals who did.

q. DEFENDANTS are filing “mirrored” documents in federal court every
time PLAINTIFF files something in state court, regardless, if it has
anything to do with this case. PLAINTIFF assisted family and friends with
documents in a child support case, suspension in school, criminal case, a
cancer case, etc.

r. DEFENDANTS are recording PLAINTIFF in her home or aware of corrupt
individuals who are. DEFENDANTS are monitoring all of PLAINTIFF’s
communications.

s. DEFENDANTS interfered with PLAINTIFF’s attempts to provide

 
 

 

oOo oe san DH A S&P WwW NH

BNRBRRBBNRBRSER BSE TDEaRe zs
ont TN NN weno == © © Oo HN HR A & W NH KK CO

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 8 of 12

beneficial information to counsel in the criminal case resulting in a No
Contact Order being issued against PLAINTIFF.
t. DEFENDANTS were aware that PLAINTIFF had to relinquish her firearm
without justification.
u. DEFENDANTS violated PLAINTIFFS constitutional rights and continue
to do so.
Vv. CAUSES OF ACTION
1. VIOLATION OF 1* AMENDMENT
a. PLAINTIFF re-alleges all prior paragraphs of this complaint and
incorporates the same herein by this reference as if those
paragraphs were set in forth in full.
b. PLAINTIFF has the right under the 1* Amendment to petition
the government for a redress of grievances.
2. VIOLATION OF 2% AMENDMENT
a. PLAINTIFF re-alleges all prior paragraphs of this complaint and
incorporates the same herein by this reference as if those
paragraphs were set in forth in full.
b. PLAINTIFF has the right to bear arms and that right shall not be
infringed upon.
3. VIOLATION OF 4" AMENDMENT
a. PLAINTIFF re-alleges all prior paragraphs of this complaint and

incorporates the same herein by this reference as if those

 

 
 

 

oOo eo nN HD A FP WD N

BPN RPRRBBNRBRSCSReE RB BABERDNS 2s
aon HN WM Ww NYO = ©& © ON DA A Hh W NH —K§ CO

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 9 of 12

paragraphs were set in forth in full.

b. PLAINTIFF is entitled to protections under the bill of rights to be
free from unreasonable searches and se‘zure.. The 4°
Amendment limits the power of the gc vernment to interfere with
people’s affairs, property ownership, and unreasonaole control by
the government. DEFENDANTs have a duty to PLAINTIFF nt
to violate the Constitutional rights of PLAINTIFF.

c. When DEFENDANTS became aware that PLAINTIFF was not
involved in the scheme, PLAINTIFF shoulc have been
compensated for her loses in the forfeit ire.

4, VIOLATION OF 5™ AMENDMENT

a. PLAINTIFF re-alleges all prior paragraphs of this complaint ar d
incorporates the same herein by this reference as if those
paragraphs were set in forth in full.

b. PLAINTIFF has the right not to be deprived of L ‘e, liberty, or
property without due process of law. PLAINTIFF was denied
this right. Judges in PLAINTIFFs cases were instructed or
bribed to rule against PLAINTIFF.

5. VIOLATION OF 6" AMENDMENT

a. PLAINTIFF re-alleges all prior paragraphs of this complaint and

incorporates the same herein by this refe-ence as if those

paragraphs were set in forth in full.

 

 
 

 

oOo eo HNN OH & WY N —

NY oN
ecXRRRREBBRBRHRBSERBRTARDREBREZAS

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 10 of 12

b. PLAINTIFF has the right to compulsory process for obtaining
witnesses. PLAINTIFF was denied this right. Judges in
PLAINTIFFs cases were instructed or bribed to rule against
PLAINTIFF.

6. VIOLATION OF 7" AMENDMENT

a. PLAINTIFF re-alleges all prior paragraphs of this complaint and
incorporates the same herein by this reference as if those
paragraphs were set in forth in full.

b. PLAINTIFF had the right to a jury trial and preserved.

c. PLAINTIFF was denied this right. Judges in PLAINTIFFs cases
were instructed to rule or bribed to against PLAINTIFF.

7. UNKNOWN CAUSES OF ACTION

a. PLAINTIFF re-alleges all prior paragraphs of this complaint and
incorporates the same herein by this reference as if those
paragraphs were set in forth in full.

b. PLAINTIFF reserves the right to make additions after consulting
with counsel. PLAINTFF has been deprived finds by the
government. PLAINTIFF has been denied assistance in
receiving a billing a statement or the return of funds paid to
counsel who was ordered withdrawn from a matter. These funds
would have been used to hire counsel.

8. WIRETAPPING

10

 
 

 

Oo oN HD DH F&F W NY

~PNRRPRBBNRBVvSRRRRAEBRAUS
co ~~ HN Ow Ww NO = © ©O ON HD A SP WO NY = OS

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 11 of 12

i. PLAINTIFF is under constant and daily harassment by the
FBI. Due to this, PLAINTIFF has fiied this Complaint
under duress.

VI. RELATED CASES. PLAINTIFF has been involved in multiple cases in State
Court and Federal Court. These cases include pleadings and motions filed Ly
PLAINTIFF that can shed further light on PLAINTIFFS position.

a. Pima County Superior Court
i. C20170113- In re 2010 Lexus C2H, et al.
ii. C-20165683- State of Arizona v. Juan Mauricio Lerma
iii. C-20182682- In re Search Warrant 16SW
iv. C-20185683- Jennifer Lerma v. The City of Tucson, et al.
v. C-20193588- State Bar of Arizona v. Jennifer Lerma
b. Arizona Court of Appeals, Division II
c. Arizona Supreme Court
d. District Court of Arizona
e. 9" Circuit Court of Appeals
f. Attached to this complaint is additional information

VIL DAMAGES AND PRAYER FOR RELIEF

a. PLAINTIFF prays for the following relief:
i. Appointment of counsel
ii. Compensatory, General, and Punitive Damages.

iii. Injunction Relief

11

 
 

 

Oo on A WH B&F W NY —

NOY NM NY NY NY NY NN NY NY KS S&S KF FS FS FS FS ES S|
on TO Uh Om WH ND KH CO CO CON A A BP W NY — SO

 

Case 4:20-cv-00079-DCB Document6 Filed 02/26/20 Page 12 of 12

VII. PRO SE LITIGANT

1. Plaintiff GRAY is representing herself and without counsel due to the
deprivation of funds by Defendants. GRAY reserves the righ. to include or
exclude any information, statement, caselaw, statute, code, action, etc. that
a competent attorney most likely would have included in this complaint.

2. Plaintiff GRAY also reserves the right to amend and supplement this
complaint. “A court must liberally construe the filing of a , ro se litigant
and afford the plaintiff the benefit of any reasonzble doubt. Hebbs v. Pliler,
617 F 3d. 338, 342, (9% Circuit. 2010). “Unless it is absolutel; clear that no
amendment can sure a defect.... A pro se litigant is entitled to notice of the
complaint’s deficiencies and an opportunity to amend prior to the dismissal
of the action”. Garrity v. APWU National Labor Org. 828 F 3d 848, 854
(9 Circuit 2016).

Under Federal Rules of Civil Procedure, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or need! essly increase the
cost of litigation; (2) is supported by existing law or by a non-frivolous argument for
extending, modifying, or reversing existing. law, (3) the factual contentions have
evidentiary support or if specifically so identified with likely to have evidentiary support
after a reasonable opportunity to further investigation and discovery; and (4) tle
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any change to my address where case related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’s Office may result in the dismissal of my case.

I affirm the foregoing as truth to the best of my knowledge and under penalty of perjury.
SUBMITTED this C&C day of HEBRUARY 2020.

Gp He GRAY orkhay

Plaintiff

12

 

 
